DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claim 1 has been amended. Claims 1-16 and 19-21 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “an effective amount of” the 6’-sialyllactose, lacto-N-neotetraose, sialyllacto-N-tetraose c, and lactose. However, with no recited intended use, an effective amount cannot be determined. The claims are thereby rendered vague and indefinite, so that one of ordinary skill would not be apprised of the metes and bounds of the claims. 

Claim Rejections - 35 USC § 101
Claims 1-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite the oligosaccharides: 6’-sialyllactose, lacto-N-neotetraose, sialyllacto-N-tetraose c, and lactose. This judicial exception is not integrated into a practical application, and claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The test regarding Patent Subject Matter Eligibility comprises the questions:
(1)  Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? The answer is “Yes” because the claims are to a composition of matter. With respect to claims 8-15, it is noted that these claims are in product-by-process form. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  
(2a) Prong one:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the composition is drawn to a combination of compounds which are products of nature. As Applicant admits, these compounds are found in human breast milk. See also, Thurl et al (Br. J. Nutr., 2010). With respect to claims 16, and 19-21, the claims merely recite an intended use that does nothing to distinguish it from the judicial exception. In assessing the resultant nature-based product, there is no indication that any one or more of the components exhibits any change in structure or function with respect to how they occur in nature. 
(2a) Prong two: Is the judicial exception integrated into a practical application? The answer is “no” because there is nothing required besides the compounds, per se, that integrate the judicial exceptions into a practical application. Any recited intended use does not accomplish such a required integration.    
(2b)  Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.” As above, beyond the actual judicial exceptions, there are no additional elements that amount to significantly more.
Applicant’s arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant first argues that the claims are not drawn to a product of nature because the product excludes other active biomolecules present in reference natural product, human milk. This is not found to be persuasive. The isolation of a component does not change the structure or function of the compound. 
Applicant further argues that the claimed invention is not composed of HMOs that have the same effect that they always had in nature. This is not found to be persuasive. Applicant has not demonstrated that this recited combination results in a change in effect of the components. 
Applicant further cites Soyyilmaz et al, a reference indicated to be in a concurrently submitted IDS. However, this IDS and reference are not present in the file. 
Applicant further cites a PTAB decision in Ex Parte Bugni, Appeal 2020-006214. This is not found to be persuasive. The decision of PTAB in a different case does not directly impact the application at hand. The policy remains that set forth in MPEP 2106.04(c) regarding the analysis of markedly different characteristics.   

Double Patenting
Claims 1-16 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12-17 of U.S. Patent No. 10,695,359. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 12 is drawn to a process of preparing a composition consisting essentially of 6’-sialyllactose (6SL), lacto-N-neotetraose (LNNT) and sialyllacto-N-tetraose c (LST c), wherein the molar ratio of 6SL and LNNT is 0.18-5.5. The process of preparing the composition discloses the composition, per se. This claim anticipates instant claims 1-3, 8, 16 and 20. With respect to claims 16 and 20, there is no limitation in these claims to differentiate an “anti-infective” composition from the composition, per se. 
Reference claim 2 is drawn a process of preparing a composition consisting essentially of 6SL, LNNT, LST c, and lactose. The process of preparing the composition discloses the composition, per se. This claim anticipates or makes obvious instant claims 4, 9, 12-15, 19 and 21. With respect to claims 19 and 21, there is no limitation in these claims to differentiate an “anti-infective” composition from the composition, per se. It is noted that claims 9 and 12-15 merely recite limitations regarding the method by which the product is made and does not appear to add any additional limitations to the composition.  
Reference claims 13-17 are drawn to a process of preparing a composition consisting essentially of 6SL, LNNT, LST c, and lactose, further reciting composition limitations as recited in instant claims 5-7, 10 and 11. Similarly, these claims are also anticipated. 
Applicant’s arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant indicates that a terminal disclaimer has been filed. However, as with the IDS referenced above, the terminal disclaimer is not present in the file, so the rejection is maintained at this time.

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623